Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1-4 and 7 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  
a layer made of an insulating material different from ferrite body, the layer made of the insulating material covering a surface of the element body;
a through hole formed in the layer made of the insulating material; 
an external electrode electrically connected to the coil and on the layer made of the insulation material,
the insulating material is not present among crystal grains in the region of the surface of the element body;
no portion of a plurality of internal conductors extends into the through hole;
the layer made of the insulating material includes a first region covered by the external electrode and a second region that is not covered by the external electrode; and the through hole is in the second region and is hollow.
Claim 7 recites, inter alia,  
a layer made of an insulating material different from ferrite, the layer made of insulating material covering the outer surface of element body; wherein:

the insulating material is not present among crystal grains in the region of the outer surface;
the layer of insulating material includes through holes;
no portion of the coil extends into the through holes; and
the through holes are hollow in a final state of the multilayer coil component.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837